Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the substitute plaintiffs petition for certification limited to the following issue: “Did the Appellate Court properly affirm the trial court’s summary judgment?” Associates Financial Services of America, Inc. v. Sorensen, 243 Conn. 944, 704 A.2d 798 (1997).